Case 1:19-cv-00874-RBJ-MEH Document 521 Filed 09/21/21 USDC Colorado Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO

    WARNER RECORDS, INC., et al.

           Plaintiffs,
                                                         Case No. 1:19-cv-00874-RBJ-MEH
    v.

    CHARTER COMMUNICATIONS, INC.

           Defendant.

                  COX COMMUNICATIONS INC’S MOTION TO INTERVENE
                 FOR PURPOSES OF MODIFYING THE PROTECTIVE ORDER

          Pursuant to Federal Rule of Civil Procedure 24(b), Cox Communications Inc., by and

   through counsel, hereby moves for leave to intervene in the above-captioned action for the

   limited purpose of moving the court to modify the Protective Order, ECF 63, to grant Cox access

   to a narrow set of materials bearing on the validity of a judgment Plaintiffs in this action

   obtained against Cox in Sony Music Ent’mt v. Cox Commc’ns, Inc., No. 1:18-cv-00950-LO-JFA

   (E.D. Va.).

          In support of this motion, Cox relies upon its Memorandum in Support of Cox

   Communications Inc’s Motion to Intervene for Purposes of Modifying the Protective Order; its

   Memorandum in Support of Cox Communications Inc.’s Motion to Modify the Protective Order;

   the Declaration of Elyse D. Ecthman (Echtman Decl.), as well as exhibits attached thereto; and

   any proper submissions made hereafter. A proposed form of Order is also submitted for the

   Court’s consideration.

          Certification of Compliance with L.R. 7.1. On September 14, Cox, through counsel,

   requested Charter’s consent to intervene in the case for purposes of seeking to modify the




                                                     1
Case 1:19-cv-00874-RBJ-MEH Document 521 Filed 09/21/21 USDC Colorado Page 2 of 3




   protective order. Counsel for Charter indicated that Charter takes no position. See Echtman Decl.

   ¶ 8.

          On September 10, Cox, through counsel, sought consent from Plaintiffs to intervene for

   purposes of seeking to modify the protective order. The parties conducted a meet and confer by

   telephone on September 10 and exchanged further email correspondence on September 17,

   September 19, September 20, and September 21 concerning the basis for Cox’s motion. Despite

   Cox’s efforts to fully meet and confer, Plaintiffs have declined to provide a position on Cox’s

   motion. See Echtman Decl. ¶ 9.




   Dated: September 21, 2021                           Respectfully submitted,



                                                       /s/ Elyse D. Echtman
                                                       Elyse D. Echtman
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                       51 West 52nd Street
                                                       New York, NY 10019
                                                       Tel: (212) 506-5000
                                                       Fax (212) 506-5151
                                                       eechtman@orrick.com

                                                       Attorney for Movant Cox Communications Inc.




                                                   2
Case 1:19-cv-00874-RBJ-MEH Document 521 Filed 09/21/21 USDC Colorado Page 3 of 3




                                    CERTIFICATE OF SERVICE

          I hereby certify that on September 21, 2021, I caused the foregoing document and

   supporting materials to be filed electronically with the Clerk of the court using the CM/ECF

   system, which will send a notice of electronic filing to all counsel of record registered within

   CM/ECF.


                                                         s/ Elyse D. Echtman
                                                         Elyse D. Echtman
                                                         Orrick, Herrington & Sutcliffe LLP
                                                         51 West 52nd Street
                                                         New York, NY 10019
                                                         Tel: (212) 506-5000
                                                         Fax (212) 506-5151
                                                         eechtman@orrick.com




                                                    3
